Title: From Thomas Jefferson to Daniel L. Hylton, 5 February 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.


          
            Dear Sir
            Philadelphia Feb. 5. 1792.
          
          My letters to you are always letters of trouble. To lessen it I will omit all preface. Having occasion for a servant boy, who can shave, dress and follow me on horseback, and none such being to be had here, I have thought of a small French boy, Joseph, who came from Europe with Mr. Skipwith, lived sometime with Mr. Randolph my son in law, and is now with a barber in Richmond. I will thank you to engage him to come to me immediately. The wages of such a boy here are 4. or 5. dollars a month generally. I would propose to give him 5, 6, or even 7. but not further, nor indeed so far if you can get him more reasonably. He will be fed and lodged, and have a livery, and it will be expected he should be aiding to do every thing in the house. I will moreover pay his passage in the stage, to which, if you find it necessary, you may add a moderate and fixed stipulation for his subsistence on the road. I wish him to come on immediately, and will ask information from you as soon as you find whether he will come or not.
          A change in the weather here has made such progress in thawing as to hold up a hope that the river will open. Present me affectionately to Mrs. Hylton & be assured yourself of the sincere esteem of Dr. Sir your friend & servt.,
          
            Th: Jefferson
          
        